DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/20/19 has/have been acknowledged and is/are being considered by the Examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of wherein the rotating electric activity synchronization pulses are arranged at first intervals, and the rotating electric activity termination or unpinning pulse is arranged at a second interval in a range from 0.7 to 1.2 times one of the first intervals after the last one of the plurality of rotating electric activity synchronization pulses, and - wherein at least one of - a first maximum electric field strength as caused by each of the rotating electric activity synchronization pulses is not more than 82 % of a second maximum electric field strength as caused by the rotating electric activity termination or unpinning pulse; and - a first electric pulse energy delivered to the cardiac tissue by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 1, in lines 1, 6-7, 9-10, state “rotating electric activity in a cardiac tissue” it is unclear if this is the same or different limitations.  It is suggest to include an “a” before the first recitation and “the” before the other recitations in lines 6 and 9.
Claim 18, in lines 1, 6-7, 9-10, state “rotating electric activity in a cardiac tissue” it is unclear if this is the same or different limitations.  It is suggest to include an “a” before the first recitation and “the” before the other recitations in lines 6 and 9.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REX R HOLMES/Primary Examiner, Art Unit 3792